Citation Nr: 1421866	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-31 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to July 20, and 50 percent thereafter for major depressive disorder.  

2.  Entitlement to a disability evaluation in excess of 30 percent from November 1, 2010 to March 14, 2011, and from May 1, 2011 to August 21, 2011, and in excess of 40 percent from August 22, 2011 to October 30, 2011, and from December 1, 2011 for degenerative joint disease of the right shoulder.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1974 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia.

In a December 2007 decision, the RO reopened and granted the Veteran's claim for service connection for depression, and assigned an initial 10 percent disability rating.  In an April 2013 decision, the RO increased the Veteran's disability rating for depression to 50 percent, effective July 20, 2012. 

In rating decisions dated in February 2011, December 2011, and April 2012, the RO assigned a temporary total disability rating (TTR) for the Veteran's service-connected right shoulder disability based on convalescence from August 31, 2010 to October 31, 2010, March 15, 2011 to April 31, 2011, and October 31, 2011 to November 31, 2011.  The current appeal with consider an increased rating, exclusive of those times.

In his May 2012 substantive appeal (VA Form 9) for his right shoulder disability, the Veteran requested a personal hearing before a Veterans Law Judge.  A July 2012 written statement from the Veteran asked that this hearing request be withdrawn.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to ensure a total review of the evidence.  The appeal is

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds a remand is necessary to obtain outstanding private and VA treatment records relevant to the Veteran's claims.  The Board notes that the VA treatment records in the file are dated through April 2013.  However, during his July 2012 mental health VA examination, the Veteran reported that he receives private mental health treatment.  There are no private mental health treatment records in the claims file.  Additionally, during the May 2013 VA joints examination, he reported ongoing private treatment for his service-connected right shoulder disability.  Though the RO has attempted to obtain private orthopedic records from Colonial Orthopedic, it seems only operative reports have been associated with the claims file.  The Veteran submitted a single private treatment record dated in August 2011, but there are no other recent private treatment records relating to the Veteran's right shoulder disability.  The Board finds an additional remand is necessary to obtain any outstanding relevant VA and private treatment records for the Veteran's right shoulder and mental health disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should furnish to the Veteran a letter requesting that he identify any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide, or sign appropriate authorization for the RO to obtain, any outstanding private medical records to include from Colonial Orthopedic and any private mental health provider.  The AMC should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the AMC should readjudicate the claims on appeal in light of all evidence (to particularly include all that added to the record since the RO's last adjudication of this claims) and legal authority.  If any benefit sought on appeal remains denied, the AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


